Exhibit 10.4

 

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as
of the 2nd day of December, 2005 (“Effective Date”), by and between Fischer
Imaging Corporation, a Delaware corporation (the “Company”), and David Kirwan
(“Independent Contractor”).

 

WITNESSETH:

 

WHEREAS, the Company wishes to engage Independent Contractor as a consultant and
Independent Contractor wishes to accept such engagement upon the terms and
conditions hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, it is hereby
agreed as follows:

 

1.             Engagement; Independent Contractor.  Company hereby engages
Independent Contractor as a consultant and Independent Contractor hereby accepts
such engagement.  Independent Contractor acknowledges and agrees that he is
acting as an independent contractor and not as an employee of the Company.  The
manner of and means by which Independent Contractor executes and performs his
obligations hereunder are to be determined by Independent Contractor in his
reasonable discretion.

 

2.             Representations and Warranties.  Independent Contractor
represents, warrants, and acknowledges as follows:

 

(a)           The Company only retains the right to direct the results achieved
by Independent Contractor.  The Company does not retain the right to control the
manner and means by which these results are to be accomplished, nor will the
Company establish a quality standard for Independent Contractor.

 

(b)           Independent Contractor shall determine when, where, and how he is
to perform Services under this Agreement.  There shall be no set hours during
which Independent Contractor must work.  There shall be no requirement that
Services be performed upon the premises of the Company.  The Company retains no
right of control in these areas.

 

(c)           The Company will neither provide nor require training for
Independent Contractor.

 

(d)           Independent Contractor will remain directly responsible for the
Services performed and will ensure that the work meets the specifications set
forth by the Company.

 

(e)           Independent Contractor shall be paid in accordance with Section 5
below.

 

--------------------------------------------------------------------------------


 

3.             Effective Date and Term.  This Agreement shall be effective as of
the Effective Date and shall continue in force thereafter until March 31, 2006,
unless (i) extended for an additional period by the parties’ mutual written
agreement, and/or (ii) earlier terminated pursuant to Section 7.

 

4.             Services.  Independent Contractor shall provide the consulting
services described on Schedule A (“Services”) at the direction of and in
consultation with the Company. Independent Contractor agrees to faithfully,
promptly and to the best of his ability perform such Services.  The parties
expect that the performance of the Services will require at least forty (40)
hours per week. Independent Contractor agrees to provide the Company from time
to time with reports, when requested and in the form requested by the Company,
updating the Company as to the status of matters being handled by the
Independent Contractors.

 

5.             Compensation.

 

(a)           Consulting Fees.  Company shall pay Independent Contractor a
consulting fee for the Services as set forth on Schedule B.

 

(b)           Payment.  The Company shall pay consulting fees to Independent
Contractor two weeks in advance of Services performed.  Independent Contractor
shall provide the Company with a written monthly invoice setting forth the
consulting fees, with a written description of the work performed.

 

(c)           Taxes.  No income tax or payroll tax of any kind shall be withheld
or paid by the Company on behalf of Independent Contractor for any payment under
this Agreement, except as may be required by law for payments to independent
contractors.  Independent Contractor shall be responsible for all taxes and
similar payments arising out of any activities contemplated by this Agreement,
including without limitation, federal, state, and local income tax, social
security tax (FICA), self employment taxes, unemployment insurance taxes, and
all other taxes, fees, and withholdings.  Independent Contractor acknowledges
that he is solely responsible for the payment of such taxes, and Independent
Contractor agrees to indemnify and hold Company harmless from and against any
and all liability resulting from Independent Contractor’s failure to pay such
taxes.

 

6.             Benefits.  Independent Contractor is not an employee of the
Company and, therefore, shall not be entitled to any benefits, coverages, or
privileges, including, without limitation, social security, unemployment
compensation insurance, workers’ compensation insurance, medical benefits,
vacation pay, or pension payments made available to employees of the Company.

 

2

--------------------------------------------------------------------------------


 

7.             Insurance Coverages.  Independent Contractor solely shall be
responsible for all of his own insurance and shall at all times maintain such
types and amounts of insurance coverage as is acceptable or required by the
Company.  No workers’ compensation insurance or unemployment compensation
insurance will be obtained by the Company on behalf of Independent Contractor. 
Independent Contractor solely shall be responsible for obtaining unemployment
compensation insurance and workers’ compensation insurance for Independent
Contractor, and Independent Contractor solely shall be responsible for complying
with all applicable workers’ compensation and unemployment compensation laws.

 

8.             Termination.

 

(a)           The Company or Independent Contractor may terminate this Agreement
upon twenty (20) days prior written notice to the other party.

 

(b)           The Company may terminate this Agreement immediately upon written
notice to Independent Contractor if Independent Contractor is in breach of this
Agreement.

 

9.             Confidential Information.  Independent Contractor acknowledges
that he possesses and in the course of his engagement with the Company and
performance of Services hereunder, will learn additional information regarding
the Company, its business and properties that is of special and unique value to
the Company, its business, trade secrets, technology, operations, books and
records and any other matters that are not commonly known and which are
proprietary to the Company and its affiliates (collectively, the “Confidential
Information”). Independent Contractor agrees to use the Confidential Information
only for purposes of this Agreement, and that all other uses or disclosures of
the Confidential Information are strictly prohibited.  Upon termination of his
engagement hereunder, or at any time upon request of the Company, Independent
Contractor shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
engagement hereunder and relating to Confidential Information. Independent
Contractor agrees that all such materials will at all times remain the property
of the Company.  The agreements in this Section 9 shall survive the termination
of this Agreement for a period of two (2) years.

 

10.           Company Policies/ Compliance with Law.  Independent Contractor
agrees to comply with the written policies of the Company and applicable law in
the performance of the Services.  The Company shall promptly notify Independent
Contractor of any modifications to its policies.

 

11.           Indemnification.  The Company shall indemnify, defend and hold
harmless Independent Contractor for, from and against any claims, damages,
costs, liabilities and demands resulting from Independent Contractor’s
performance of the Services (whether arising out of strict liability or
otherwise) to the full extent permitted by, and in the manner permissible under,
the laws of the State of Delaware.  The foregoing indemnity provision shall
survive the expiration or any earlier termination of this Agreement.  The
Company will use its best efforts to maintain directors’ and officers’ liability
insurance for the benefit of Independent Contractor.

 

3

--------------------------------------------------------------------------------


 

12.           Enforcement.  The parties hereto agree that money damages would be
an inadequate remedy for any breach by Independent Contractor of Section 9. 
Therefore, in the event of a breach or threatened breach of Section 9 of this
Agreement, the Company will be entitled to injunctive relief, in addition to
other rights and remedies existing in its favor at law or in equity in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security).

 

13.           Notices.  Any notice provided pursuant to this Agreement or
applicable law must be in writing and must be delivered to the recipient by
certified or registered mail, a nationally recognized overnight courier, or
personal delivery to the address below indicated:

 

If to Independent Contractor:

 

David Kirwan

2771 Castle Butte Dr.

Castle Rock, CO 80119

Tel:  (303) 681-0825

 

If to the Company:  
                                                                                   
Fischer Imaging Corporation

12300 North Grant Street

Denver, Colorado  80241

Attn:  Gail Schoettler

 

Tel:  (303) 452-6800

Fax:  (303) 252-4256

 

14.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

15.           Miscellaneous.  Neither party may assign its rights or obligations
under this Agreement.  This instrument is the sole and entire agreement between
the parties as to the subject matter hereof and supersedes all prior oral or
written arrangements or agreements.  None of the terms or provisions of this
Agreement may be altered, amended, modified, or discharged except by an
agreement in writing executed after the date of this Agreement by the parties
hereto.  The waiver of any breach or default under any terms of this Agreement
shall not be construed to be the waiver of a subsequent breach or default under
this Agreement.

 

4

--------------------------------------------------------------------------------


 

16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.

 

 

COMPANY:

 

 

FISCHER IMAGING CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gail Schoettler

 

 

 

Name:

Gail Schoettler

 

 

Title:

Chair of the Board of Directors

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

 

/s/ David Kirwan

 

 

 

Name:

David Kirwan

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SERVICES

 

Independent Contractor shall serve as Vice President and Chief Financial Officer
of the Company and shall perform the duties and obligations of such office and
such other tasks and duties as are reasonably requested from time to time by the
Board of Directors.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE B

 

COMPENSATION

 

Independent Contractor shall be paid a fixed weekly fee of $5,200.

 

7

--------------------------------------------------------------------------------